EXHIBIT 10.2

 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is entered into as of July 7, 2017
(the “Effective Date”), by and between SolarWindow Technologies, Inc., a Nevada
corporation (“WNDW”) and Custom LED Systems, a State of Ohio business (“CLEDS”).
WNDW and CLEDS may hereinafter be referred to individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, WNDW is developing **** that include electricity-generating coatings
for application to **** and **** (collectively, the “WNDW ****”);

 

WHEREAS, WNDW’s technologies are at a stage of development where **** is one of
its near term goals;

 

WHEREAS, WNDW requires strategic partners who have the knowledge and capability
to support the **** of WNDW’s technologies into ****;

 

WHEREAS, CLEDS is able to help secure the partnerships required in order to
enable such **** and otherwise assist WNDW in the **** of the WNDW ****; and

 

WHEREAS, the Parties have entered into a Non-Binding Memorandum of Understanding
dated as of March 28, 2017 (the “MOU”), setting forth their understanding
related to certain milestones and related compensation; and

 

WHEREAS, the MOU contemplates the Parties entering into this Agreement as the
definitive agreement on the subject matter set forth in the MOU.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

1. ENGAGEMENT AS NON-EXCLUSIVE INDEPENDENT CONSULTANT

 

1.1 Engagement. WNDW hereby engages CLEDS as an independent, non-exclusive
consultant, and CLEDS hereby agrees to accept such engagement, on the terms and
conditions set forth in this Agreement.

 



  1

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

1.2 Term and Termination.

 

1.2.1 Term. This Agreement shall commence on the Effective Date and shall
continue until terminated in accordance with Section 1.2.2 (the “Term”).

 

1.2.2 Termination.

 



 

(c) Subject to the termination of this Agreement pursuant to Section 1.2.2(b),
this Agreement will terminate automatically, without any further action of
either of the Parties, at 12:00 am Eastern Time on the earlier to occur of (i)
the 3-year anniversary of the Effective Date or (ii) on the **** Expiration Date
(as defined below) if a **** (as defined in Section 2.5), in an amount and on
terms as may be acceptable to WNDW in its sole discretion, is not consummated
before the **** Expiration Date. For purposes of this Agreement, the term “****
Expiration Date” means the date which is **** days following the Effective Date.

 

 

 

 

(d) Either Party may terminate this Agreement for any reason or no reason by
providing written notice specifying the date of termination of this Agreement
(the “Specified Termination Date”) to the other Party (the “Termination Notice”)
as follows:



 

(1) if the Termination Notice is delivered within **** months following the
Effective Date, such Termination Notice must be delivered at least thirty (30)
days prior to the Specified Termination Date;

 

(2) if the Termination Notice is delivered after **** months following the
Effective Date but before the **** year anniversary of the Effective Date, such
Termination Notice must be delivered at least forty-five (45) days prior to the
Specified Termination Date;

 

(3) if the Termination Notice is delivered after **** year anniversary date of
the Effective Date but before the **** month anniversary date of the Effective
Date, such Termination Notice must be delivered at least sixty (60) days prior
to the Specified Termination Date; and

 

(4) if the Termination Notice is delivered after the **** month anniversary date
of the Effective Date such Termination Notice must be delivered at least
seventy-five (75) days prior to the Specified Termination Date

 

1.2.3 Effect of Termination. In the event this Agreement is terminated pursuant
to Section 1.2.2(a) or (b), except as otherwise specifically provided in this
Agreement, the Parties respective rights and obligations under this Agreement
shall cease (as of the Specified Termination Date.

 

1.3 Nature of Services. In connection with his engagement hereunder, CLEDS will
provide WNDW with the services described in Sections 2 and 3 of this Agreement
and such other services as WNDW may reasonably request, from time to time
(collectively, the “Services”), in order to achieve the Goals (as defined
below). CLEDS will perform such services in a diligent and workmanlike manner
and in accordance with the schedule, if any, set forth in the Plan (as defined
below). The content, style, form and format of any work product of the Services
shall be completely satisfactory to WNDW and shall be consistent with WNDW’s
standards.

 



  2

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

1.4 Compensation

 

CLEDS’ compensation for the Services will be determined and paid pursuant to,
and in accordance with the subsections, as applicable, of Section 2.6.

 

2. GOALS AND SERVICES; BEST EFFORTS



 

1. WNDW’s Goals. WNDW’s goals (each a “Goal” and collectively, the “Goals”) are
to execute specific ****, ****, and **** and **** goals which are intended to
**** WNDW and WNDW ****.

 

2. Purpose of Services. The Services to be provided by CLEDS pursuant to this
Agreement are intended to facilitate WNDW’s achievement of the Goals; without
limiting the generality of the foregoing, CLEDS will assist WNDW in with those
matters specified in Sections 2.1, 2.2, 2.3, 2.4, 2.5 and Section 3.

 

2.1 **** Development. WNDW is seeking to **** with **** involved in **** in
which the WNDW **** may be of ****, including, but not limited to: **** (each a
“****”). In connection therewith, CLEDS will be tasked with **** and ****, and
if agreed to by WNDW, reaching out to such **** and introducing such ****. CLEDS
shall provide WNDW with all requested information regarding each ****.

 

2.2 **** Support ****/****. WNDW is seeking to engage ****; and, in connection
therewith, CLEDS will assist WNDW in **** and/or ****, who substantially support
****. Such **** may include, but not be limited to (collectively, “****”):

 

(a) ****;

(b) ****;

(c) ****; and

(d) ****

 

CLEDS will be tasked with **** having the **** and **** to **** WNDW and, if
agreed to by WNDW, reaching out to such ****. CLEDS shall provide WNDW with all
requested information regarding **** including, but not limited to, ****.

 

2.3 ****. WNDW is seeking **** with **** that may be **** by WNDW for the ****
of WNDW ****. In connection therewith, CLEDS will assist WNDW with ****, as well
as **** (each, a “****”) which include, but are not necessarily limited to:

 

(a) ****;

(b) ****;

(c) ****;

(d) ****;

(e) ****;

(f) ****;

(g) ****; and

(h) ****.

 



  3

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

CLEDS will be tasked with ****’ and, if agreed to by WNDW, **** to such ****.
CLEDS shall provide WNDW with all requested information regarding ****. It is
agreed and understood that nothing herein shall be deemed to require WNDW to
enter into any agreement, arrangement or understanding with a ****.

 

2.4 ****. CLEDS will assist WNDW in **** by no later than ****, which plan may
from time to time be amended and updated (the “****”), based upon the following
contemplated framework:

 

(a) During the period from the Effective Date through **** (the “Section
2.4(a)(i) ****”) the Parties will establish the **** used to achieve mutually
defined **** for Section 2.4(a)(i) **** consistent with the following:

 

(i) WNDW, with the assistance of CLEDS will strive to accomplish the following
**** during the Section 2.4(a)(i) **** (collectively, the “Section 2.4 (a)(i)
Goals”) :

 

7. ****;

8. ****;

9. ****;

10. ****;

11. ****; and

12. ****.

 

(ii) The parties understand that due to numerous factors, many of which are
beyond the control of the Parties, WNDW **** may not be **** during the Section
2.4(a)(i) ****. Accordingly, at any time during the Section 2.4(a)(i) ****,
either Party may request by written notice (the “Extension Request Notice”) to
the other Party that this Agreement be amended so as to extend the Section
2.4(a)(i) **** to a date that is no later than **** (as so extended, the
“Section 2.4(a)(i) ****”). The Extension Request Notice shall state the reasons
for the requested extension and the requested date to which the Section
2.4(a)(i) **** should be extended. If the other party does not agree, in
writing, to such request within 10 Business dates of its receipt of the
Extension Request Notice, the Section 2.4(a)(i) ****.

 

(b) During the period from **** through **** (the “Section 2.4(b)(i) ****”) the
Parties will establish the **** used to achieve mutually defined **** for
Section 2.4(b)(i) **** as follows:

 

(i) during the Section 2.4(b)(i) ****, WNDW with the assistance of CLEDS, will
strive to achieve a **** WNDW ****, and in connection therewith, CLEDS will
assist WNDW to (collectively, the “Section 2.4 (b)(i) ****”):

 

11. ****;

12. ****;

13. ****;

 



  4

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

14. ****;

15. ****;

16. ****;

17. ****;

18. ****;

19. ****; and

20. ****.

 

(ii) If the Section 2.4(a)(i) **** is extended in accordance with Section
2.4(a)(ii), then the 2.4(b)(i) **** will be automatically extended for an equal
amount of time.

 

2.5 Funding.

 

2.5.1 The Parties acknowledge and agree that in order for WNDW to be able to
undertake the **** of the WNDW **** as contemplated herein, WNDW will need to
**** (the “****) in the **** (the “Section 2.5.1 ****”). WNDW expects to **** no
later than **** (the “****”).

 

2.5.2 Currently, WNDW expects to obtain **** from a ****, including but not
limited to, (i) **** obtained through the **** (collectively, “****”) and (ii)
**** not involving **** (collectively, “****”), in either case on terms and
conditions acceptable to WNDW in its sole and absolute discretion.

 

2.5.3 CLEDS will assist WNDW in **** the **** by helping to identify and locate,
for contact by WNDW, **** and ****, who CLEDS believes may have an ****.

 

2.5.4 In addition to his representations set forth in Section 5, CLEDS further
represents that he is not and is not required ****, as amended (the “****”). At
no time will CLEDS be expected to, or obligated to provide, nor will he provide
any services which might otherwise be characterized as ****, **** or that may be
otherwise subject to **** or otherwise requiring any **** of the CLEDS under any
Applicable Law, unless CLEDS is so ****. CLEDS also represents that he has not
acted as a **** based in whole or in part on the ****. In connection with any
**** that consists in whole or in part of a ****, CLEDS will not:

 

(a) ****;

(b) ****,

(c) ****;

(d) ****;

(e) ****; and

(f) ****.

 



  5

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

2.6 ****.

 

As **** for the ****, WNDW will pay CLEDS the following:

 

2.6.1 ****.

 

(a) Commencing on the date that WNDW ****, and continuing through the completion
of the Section 2.4(a)(i) **** 2.4(b)(i) **** (the “****”), a **** (the “****”),
by delivery of a **** to CLEDS, which **** will be ****.

 

(b) WNDW shall **** CLEDS the **** within five (5) Business Days of the end of
each month during ****; for purposes of this Agreement “Business Day” means any
day or days during which commercial banks are open for business in the State of
New York.

 

2.6.2 ****.

 

(a) ****. Subject to the further provisions of this Agreement and together with
the execution of this Agreement, WNDW shall **** CLEDS an option (the “****”) to
purchase up to an **** of WNDW’s **** (the “****”) at **** of WNDW’s stock on
the ****, as determined by WNDW’s Board of Directors (“Board”). The **** is
discretionary and dependent upon the ****. Generally, it is anticipated that the
**** shall vest as follows:

 



 

(i) **** of Section 2.4(a)(i) **** with each individual Section 2.4(a)(i) ****
allocated such portion thereof as may be determined by the Board in its sole and
absolute discretion; such allocated **** upon the achievement of the associated
Section 2.4(a)(i) ****;

 

 

 

 

(ii) an aggregate of up to **** are allocated to the achievement of the of
Section 2.4(b)(i) **** with each individual Section 2.4(b)(i) **** allocated
such portion thereof as may be determined by the Board in its sole and absolute
discretion; such allocated **** upon the achievement Section 2.4(b)(i) ****; and

 

 

 

 

(iii) a number of ****, not to **** ****, will vest in such amount as may be
determined by the Board, in its sole and absolute discretion, as an additional
**** on the **** day following the ****, provided that this Agreement has not
terminated.



 

(b) ****. All determinations regarding whether and when any of the ****,
including without limitation any factors considered by the Board in determining
**** pursuant to Section 2.6.2 (a) (iii) above, have been reached or achieved
and **** allocable to such **** shall be made by WNDW in its sole and absolute
discretion as determined by its Board.

 

(c) ****. The **** will have a term of **** subject to earlier termination as
provided in the ****, as defined below (the “****”). Upon termination of this
Agreement, the **** will terminate as to any **** and as to ****, the **** will
terminate upon the earlier of the expiration of the **** or the date of **** of
all of the ****.

 



  6

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

(d) ****. The **** will be evidenced by a **** to be entered into between WNDW
and CLEDS as of the Effective Date, in such form as WNDW deems appropriate,
setting forth the terms set out in this Section 2.6.2 and such other terms and
conditions, including, but not limited to, representations and warranties
relating to the 1933 Act and the 1934 Act, as are customarily included in such
agreements (the “****”).

 

(e) **** are ****. CLEDS understands, acknowledges and agrees that:

 



 

(i) the **** under the United States Securities Act of 1933, as amended (the
“1933 Act”) for resale;

 

 

 

 

(ii) as if and when issued the **** will be deemed **** as that term is defined
in Rule 144 as promulgated by the U.S. Securities and Exchange Commission (the
“SEC”) pursuant to the 1933 Act (“Rule 144”);

 

 

 

 

(iii) that such **** may not be **** unless such **** is effected pursuant to an
**** under the 1933 Act with respect to such **** or an applicable exemption
from the **** of the 1933 Act; and

 

 

 

 

(iv) the certificates representing the **** in a form that WNDW deems
appropriate, reflecting the foregoing and CLEDS shall be solely responsible for
any and all costs associated with the ****, including but not limited to legal
costs for rendering an **** and **** costs.

 

 

 

 

(v) the **** of the ****.



 

2.6.3 ****. Upon WNDW **** from which it receives from a **** in addition to the
**** set forth in Sections 2.6.1 and 2.6.2 above, WNDW shall **** CLEDS a ****
(the “****”); The **** is ****, with the **** within **** of ****.

 

2.6.4 Expense Reimbursement. In addition to the above stated ****, CLEDS shall
be entitled to reimbursement for his pre-approved reasonable expenses incurred
in the course of this Agreement. CLEDS hereby agrees that he will not expend
funds for any item he intends to request reimbursement for without first
obtaining WNDW’s written consent. WNDW shall pay CLEDS the undisputed amounts
due pursuant to submitted reports and invoices within thirty (30) days of
receipt thereof.

 

2.7 ****.

 

2.7.1 CLEDS acknowledges and agrees that with respect to all or any portion of
any **** required to be made to CLEDS as a result of the **** him under this
Agreement (other than the ****) through the ****, WNDW may, in its sole and
absolute discretion, make and satisfy **** to CLEDS, in **** (the “****”). Each
**** shall consist of **** (the “****”) equal to quotient obtained by dividing
(i) **** by (ii) **** (as defined below) (the “****”).

 



  7

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

2.7.2 If WNDW intends to **** then, no later than the date on which ****, WNDW
shall forward CLEDS a written notice delivered in accordance with Section XI
(the “****”) setting forth **** to CLEDS. WNDW shall forward or cause to be
forwarded to CLEDS a ****, evidence of delivery of ****, and/or other evidence
of the **** to CLEDS within five (5) Business Days of the ****.

 

2.7.3 CLEDS understands, acknowledges, and represents, that:

 



 

(i) the **** will be issued in accordance with WNDW’s ****; accordingly no more
than **** may be **** pursuant to the **** (the “****”) forming a part of WNDW’s
**** on ****, **** (the “****”), unless CLEDS is included as a **** therein.

 

 

 

 

(ii) WNDW agrees to **** to include **** on a periodic basis, as if and when the
**** issued to CLEDS hereunder reaches ****, and thereafter **** each time an
additional **** to CLEDS hereunder.

 

 

 

 

(ii) absent inclusion in the ****, as if and when issued, the **** will be ****
as that term is defined in Rule 144 as promulgated under the 1933 Act and ****
with Rule 144;

 

 

 

 

(iv) the **** representing the **** not included in the **** in a form that WNDW
deems appropriate, reflecting the foregoing and CLEDS shall be solely
responsible for any and all costs associated with the ****, including but not
limited to legal costs for ****.



 

2.8 No other Compensation. Except as set forth in Section 2, no other fees
and/or expenses will be paid to CLEDS, unless such fees and/or expenses have
been approved in advance by the appropriate WNDW executive in writing.

 

3. ADDITIONAL ONGOING SERVICES



 

3.1. Additional Services to be Provided by CLEDS. In addition to the Services to
be provided by CLEDS under Section 2 and in furtherance of WNDW ****, CLEDS
shall:

 



 

(a) provide to WNDW with ongoing **** support to assist with its advancement of
WNDW and the WNDW ****, as well as support for the **** of other **** and/or
****.

 

 

 

 

(b) make available to WNDW product and customer testimonials, and other related
materials. Such materials may be used by WNDW in public marketing. CLEDS shall
take such action as necessary to ensure WNDW receives permission for the use of
such materials, including, but not limited to, written permission from
customers, for the purposes of marketing and public relations.



 



  8

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 



 

(c) provide to WNDW his public endorsement of WNDW ****. CLEDS hereby agrees
that such endorsement shall consist of his truthful and unbiased opinion
regarding the WNDW ****, based upon his familiarity with the WNDW **** and other
****.

 

 

 

 

(d) participate in meetings to discuss progress and plan activities with WNDW
management personnel.

 

 

 

 

(e) hereby grant WNDW the right, but not the obligation, to use CLEDS’ name,
voice, photograph, likeness and biographical information in connection with and
related to the Services.



 

3.2 WNDW Information. WNDW shall provide CLEDS with such information regarding
the company and the WNDW Products at it deems necessary, in its sole and
absolute discretion, to accomplish ****.

 

4. CONFIDENTIALITY



 

4.1 Mutual Confidentiality. In connection with this Agreement and solely for the
purpose of achieving the Goals (the “Purpose”), either party (”Disclosing
Party”) may disclose Confidential Information (as defined below) to the other
party (”Recipient”). Recipient shall use the Confidential Information solely for
the Purpose and, subject to Section 4.3, shall not disclose such Confidential
Information other than to its, attorneys, accountants, and financial advisors
(collectively, “Representatives”) who: (a) need access to such Confidential
Information for the Purpose; (b) are informed of its confidential nature; and
(c) are bound by confidentiality obligations no less protective of the
Confidential Information than the terms contained herein. Recipient shall
safeguard the Confidential Information from unauthorized use, access, or
disclosure using no less than a commercially reasonable degree of care.
Recipient will be responsible for any breach of this Agreement caused by its
Representatives. Recipient agrees to notify Disclosing Party in writing within
five Business Days of any misuse or misappropriation of the Confidential
Information of Disclosing Party that may come to Recipient’s attention.

 

4.2 Confidential Information.

 

(a) For purposes of this Agreement “Confidential Information” means all
non-public proprietary or confidential information, including, but not limited
to, any trade secrets as defined under New York law or the federal Defend Trade
Secrets Act, of Disclosing Party/relating to Disclosing Party’s Confidential
Information, in oral, visual, written, electronic, or other tangible or
intangible form, whether or not marked or designated as “confidential,” that, if
disclosed in writing or other tangible form, is clearly labeled as
“confidential,” or if disclosed orally, is identified as confidential when
disclosed and within five Business Days thereafter, is summarized in writing and
confirmed as confidential, and all notes, analyses, summaries, and other
materials prepared by Recipient or any of its Representatives that contain, are
based on, or otherwise reflect, to any degree, any of the foregoing (”Notes”);
Confidential Information also includes (d) the facts that the parties are in
discussions regarding the Purpose and that Confidential Information has been
disclosed; (e) any terms, conditions, or arrangements discussed; and (f) as to
WNDW, Confidential Information includes not only information disclosed by WNDW,
but also information developed or learned by CLEDS during CLEDS' performance of
the Services. WNDW Information is to be broadly defined and includes all
information which has or could have commercial value or other utility in the
business in which WNDW is engaged or contemplates engaging or the unauthorized
disclosure of which could be detrimental to the interests of WNDW, whether or
not such information is identified by WNDW. By way of example and without
limitation, WNDW Information includes any and all information concerning
discoveries, developments, designs, improvements, inventions, formulas, software
programs, processes, techniques, know-how, data, research techniques, customer
and supplier lists, marketing, sales or other financial or business information,
scripts, and all derivatives, improvements and enhancements to any of the above.
WNDW Information also includes like third-party information which is in WNDW's
possession under an obligation of confidential treatment.

 



  9

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

(b) Anything in this Agreement to the contrary notwithstanding, Confidential
Information does not include any information that: (i) is or becomes generally
available to the public other than as a result of Recipient’s or its
Representatives’ breach of this Agreement; (ii) is obtained by Recipient or its
Representatives on a non-confidential basis from a third-party that, to
Recipient’s knowledge, was not legally or contractually restricted from
disclosing such information; (iii) Recipient establishes by documentary
evidence, was in Recipient’s or its Representatives’ possession prior to
Disclosing Party’s disclosure hereunder; or (iv) Recipient establishes by
documentary evidence, was or is independently developed by Recipient or its
Representatives without using any Confidential Information.

 

4.3 Permitted Disclosure. If Recipient or any of its Representatives is required
by applicable law or a valid legal order to disclose any Confidential
Information, Recipient shall notify Disclosing Party of such requirements so
that Disclosing Party may seek, at Disclosing Party’s expense, a protective
order or other remedy, and Recipient shall reasonably assist Disclosing Party
therewith. If Recipient remains legally compelled to make such disclosure, it
shall: (a) only disclose that portion of the Confidential Information that it is
required to disclose; and (b) use reasonable efforts to ensure that such
Confidential Information is afforded confidential treatment.

 

4.4 Return or Destruction of Confidential Information. On Disclosing Party’s
request, Recipient shall, at Disclosing Party’s discretion, promptly return to
Disclosing Party or destroy all Confidential Information in its and its
Representatives’ possession other than Notes, and destroy all Notes, and, at
Disclosing Party’s written request, certify in writing the destruction of such
Confidential Information; provided, however, that Recipient may retain copies of
Confidential Information that are stored on Recipient’s IT backup and disaster
recovery systems until the ordinary course deletion thereof. Recipient shall
continue to be bound by the terms and conditions of this Agreement with respect
to such retained Confidential Information.

 

4.5 Ownership. Disclosing Party retains its entire right, title, and interest in
and to all Confidential Information, and no disclosure of Confidential
Information hereunder will be construed as a license, assignment or other
transfer of any such right, title, and interest to Recipient or any other
person.

 

4.6 Expiration of Rights. The rights and obligations of the parties under this
Agreement expire 2 years after the termination of this Agreement; provided that
with respect to Confidential Information that constitutes a trade secret under
applicable law, such rights and obligations will survive such expiration until,
if ever, such Confidential Information loses its trade secret protection other
than due to an act or omission of Recipient or its Representatives.

 



  10

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

4.7. Relief for Breach. Recipient acknowledges and agrees that any breach of
this Agreement will cause irreparable harm and injury to Disclosing Party for
which money damages would be an inadequate remedy and that, in addition to
remedies at law, Disclosing Party is entitled to equitable relief as a remedy
for any such breach or potential breach, including without limitation,
injunctive relief without the posting of bond or other security. Recipient
waives any claim or defense that Disclosing Party has an adequate remedy at law
in any such proceeding. Nothing herein shall limit the equitable or available
remedies at law for Disclosing Party.

 

5. REPRESENTATIONS OF CLEDS



 

CLEDS hereby represents and warrants to WNDW as follows:

 

5.1 Authority. CLEDS has the right, power, capacity and authority to enter into
this Agreement and to fully perform all of his obligations hereunder and when
executed and delivered this Agreement will constitute a valid and binding
obligation of CLEDS enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, and similar laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

 

5.2 No Violation. CLEDS’ entry into this Agreement will not violate any other
agreement, whether written or oral, to which CLEDS is a party and shall not
interfere with CLEDS’ current employment.

 

5.3 Necessary Skills and Experience. CLEDS has the requisite skill and knowledge
to perform the **** set forth in this Agreement.

 

6. REPRESENTATIONS OF WNDW



 

WNDW hereby represents and warrants to CLEDS as follows:

 

6.1 Due Organization and Authority. WNDW is a corporation duly organized and is
validly existing under the laws of the State of Nevada and has all requisite
power and authority to enter into this Agreement.

 

6.2 No Violation. The execution, delivery and performance of this Agreement has
been duly and validly authorized and when executed and delivered this Agreement
will constitute a valid and binding obligation of WNDW, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency, and
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 



  11

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

7. INDEPENDENT CONTRACTOR; NO AUTHORITY TO BIND



 

7.1 Independent Contractor; No Employee/Employer Relationship. This Agreement
does not create a principal or agent, employer or employee partnership, joint
venture, or any other relationship except that of independent contractors
between the Parties. Nothing contained herein shall be construed to create or
imply a joint venture, principal and agent, employer or employee, partnership,
or any other relationship except that of independent contractors between the
Parties, and neither Party shall have any right, power or authority to create
any obligation, express or implied, on behalf of the other in connection with
the performance hereunder. Furthermore, nothing in this Agreement shall be
deemed to grant CLEDS any form of exclusivity and WNDW will be entitled to act
independent, or to retain the services of others, for the purposes of achieving
the Goals or otherwise.

 

7.2 No Authority to Bind WNDW. Notwithstanding anything herein to the contrary,
CLEDS shall not represent to any ****, **** or **** that he has the ability or
authority to negotiate the terms and conditions of, or to bind WDWN to, any
proposed agreement between WNDW and any such **** or ****; or, to bind WNDW to
any agreement and shall not reach out to any of the foregoing on behalf of WNDW
without the written consent of WNDW. Entering into an agreement, and the terms
and conditions of such agreements, with any person or entity identified by CLEDS
shall be in the sole and absolute discretion of WNDW.

 

7.3 No Withholdings. It is understood WNDW will not withhold any amounts for
payment of taxes from the compensation of CLEDS hereunder. It is solely the
responsibility of CLEDS to comply with any obligations towards tax authorities,
which may result from this Agreement and CLEDS shall indemnify WNDW, and hold
WNDW harmless from, any taxes, social security contributions, costs, penalties,
losses, claims, fees, interest or liabilities regarding the potential tax and
social security consequences resulting from CLEDS’ failure to comply with this
Section 7.3.

 



  12

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

8. TRADING IN WNDW COMMON STOCK



 

CLEDS acknowledges that WNDW is a U.S. “public” company with its common stock
currently quoted for trading on the OTC Markets Group Inc. QB. As WNDW’s
independent contractor, CLEDS acknowledges that he may have access to certain
material, non-public information of WNDW that, if used in connection with any
transaction in WNDW’s securities, could constitute a violation of the securities
laws of the United States. As such, CLEDS agrees that he shall not engage,
directly or indirectly, in any transactions in WNDW’s common stock on the basis
of any such information, including, but not limited to, providing any other
individual with such information. Additionally, CLEDS acknowledges and agrees
that in order to sell any of WNDW’s securities he owns he may be required to
enter into an insider trading plan that complies with the requirements of, among
others, Rule 10b-1 of the Securities Act. Without limiting the foregoing, CLEDS
agrees that during the term of this Agreement he will not, and will not direct
any broker, dealer or other individual on his behalf, to engage in any
transactions related to WNDW’s securities except in compliance with such laws.

 

9. INTELLECTUAL PROPERTY RIGHTS AND ASSIGNMENT



 

9.1 Inventions. As used in this Agreement, the term “Inventions” means
discoveries, developments, concepts, designs, ideas, know how, improvements,
inventions, trade secrets and/or original works of authorship, whether or not
patentable, copyrightable or otherwise legally protectable, including, but not
limited to, any new product, machine, article of manufacture, method, procedure,
process, technique, use, equipment, device, apparatus, system, compound,
formulation, composition of matter, design or configuration of any kind, or any
improvement thereon. The term “WNDW Inventions” means any and all Inventions
that CLEDS may solely or jointly with others author, discover, develop,
conceive, or reduce to practice in connection with, or that relate to or result
from WNDW Business, work, research, investigations, products, or services of
WNDW, or that result to any extent from use of WNDW’s premises or property,
except as otherwise provided below. “WNDW Business” means WNDW’s business
activities and operations as conducted during the term of this Agreement,
together with all services provided or planned by WNDW during CLEDS’
relationship with WNDW. The WNDW Business may change from time to time.

 

9.2 Disclosure of WNDW Inventions. CLEDS agree to promptly disclose to WNDW in
writing any and all WNDW Inventions. CLEDS specifically acknowledges that his
engagement as an independent consultant includes the invention by him of any
WNDW Inventions described in this Section 9. CLEDS acknowledges and agrees that
WNDW is the sole owner of any and all property rights in all WNDW Inventions,
including, but not limited to, the right to use, sell, license, or otherwise
transfer or exploit the Inventions and the right to make such changes to them or
to the uses thereof as WNDW may from time to time determine.

 



  13

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

9.3 Prior Knowledge and Relationships.

 

9.3.1 Prior Inventions and Innovations. CLEDS has disclosed on Exhibit A, a
complete list of all inventions or innovations made by CLEDS prior to
commencement of the Services for WNDW and which CLEDS desires to exclude from
the application of this Agreement. CLEDS will disclose to WNDW such additional
information as WNDW may request regarding such inventions or innovations to
enable WNDW to assess their extent and significance. WNDW agrees to receive and
hold all such disclosures in confidence.

 

9.3.2 Other Commitments. Except as disclosed on Exhibit A to this Agreement,
CLEDS has no other agreements, relationships or commitments to any other person
or entity which conflict with CLEDS obligations to WNDW under this Agreement.
CLEDS agrees not to enter into any agreement, either written or oral, in
conflict with this Agreement.

 

9.4 Assignment of Inventions.

 

9.4.1 CLEDS hereby assigns to WNDW, or its designee(s), and CLEDS agree that he
will promptly make full written disclosure to WNDW of and to hold in trust for
the sole right and benefit of WNDW, all his right, title and interest throughout
the world in and to any and all WNDW Inventions and all patent, copyright,
trademark, trade secret and other intellectual property rights therein. CLEDS
hereby waiver and irrevocably quitclaims to WNDW or its designee(s) any and all
claims, of any nature whatsoever, that CLEDS now has or may hereafter have for
infringement of any and all WNDW Inventions. Any assignment of WNDW Inventions
includes all rights of attribution, paternity, integrity, modification,
disclosure and withdrawal, and any other rights throughout the world that may be
known as or referred to as “moral rights,” “artist’s rights,” “droit moral,” or
the like (collectively, “Moral Rights”). To the extent that Moral Rights cannot
be assigned under applicable law, CLEDS hereby waives and agrees not to enforce
any and all Moral Rights, including, without limitation, any limitation on
subsequent modification, to the extent permitted under applicable law.

 

9.4.2 Subject to the requirements of applicable state law, if any, CLEDS
understands that WNDW Inventions will not include, and the provisions of this
Agreement requiring assignment of inventions to WNDW do not apply to, any
invention which qualifies fully for exclusion under the provisions of applicable
state law, if any. In order to assist in the determination of which inventions
qualify for such exclusion, CLEDS will advise WNDW promptly in writing, during
and for a period of twelve (12) months immediately following the termination of
this Agreement, of all Inventions solely or jointly conceived or developed or
reduced to practice by CLEDS or as a result of, the services performed for WNDW
during the Term (as defined below).

 

9.4.3 Power of Attorney. CLEDS hereby irrevocably designates and appoints each
of WNDW and its Secretary as CLEDS agent and attorney‑in‑fact, to act for and in
CLEDS' behalf and stead, for the limited purpose of executing and filing any
such document and doing all other lawfully permitted acts to further the
prosecution, issuance and enforcement of patents, copyrights or other
protections which employ or are based on Innovations with the same force and
effect as if executed and delivered by CLEDS.

 



  14

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

10. NON-COMPETITION; NON-SOLICITATION AND NON-CIRCUMVENTION.



 

10.1 Non-Competition. Except as authorized by the Board, during the term of this
Agreement and for a period of twelve (12) months thereafter, CLEDS will not
(except as an officer, director, stockholder, employee, agent or consultant of
WNDW or any subsidiary or affiliate thereof) either directly or indirectly,
whether or not for consideration, (i) in any way, directly or indirectly,
solicit, divert, or take away the business of any person who is or was a
customer of WNDW, or in any manner influence such person to cease doing business
in part or in whole with WNDW; (ii) engage in a Competing Business (as defined
below; or (iii) engage in any practice the purpose or effect of which is to
intentionally evade the provisions of this covenant. For purposes of this
section, “Competing Business” means any Person which is engaged directly or
indirectly in any business competing with WNDW’s Building Integrated Organic
Photovoltaic business as then carried on or planned to be carried on (if such
plans were developed during the Term) by WNDW or any of its subsidiaries or
affiliates.

 

10.2 Non-Solicitation. During the Term and for a period of nine (9) months
following the termination of this Agreement, CLEDS will not directly or
indirectly, whether for his account or for the account of any other individual
or entity, solicit or canvas the trade, business or patronage of, or sell to,
any individuals or entities that were or are customers of WNDW during the term
of this Agreement, or prospective customers with respect to whom a sales effort,
presentation or proposal was made by WNDW or its affiliates which are Competing
Businesses with the Company, during the one year period prior to the termination
of this Agreement.

 

10.3 Reasonableness of Restrictions. CLEDS hereby acknowledges that this
provision is reasonable and necessary for the proper protection of the business,
property and goodwill of WNDW and WNDW’s Business and is a material inducement
for WNDW entering into this Agreement.

 

11. NOTICES



 

All notices, demands or requests made pursuant to, under or by virtue of this
Agreement must be in writing and sent to the party to which the notice, demand
or request is being made by (i) certified mail, return receipt requested; (ii)
nationally recognized overnight courier delivery; (iii) by facsimile
transmission provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party; (v) by email at
the email address set forth below, provided confirmation of receipt is received
and kept on file by the sending party; or (v) hand delivery as follows:

 

To WNDW:

 

SolarWindow Technologies, Inc.

10632 Little Patuxent Parkway,

Suite 406

Columbia, MD 21044

Phone: (301) 579-5053

Attention: John Conklin

Email: john@solarwindow.com

Facsimile: (607) 348-1417

 



  15

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

To CLEDS:

 

1301 Dublin Road

Columbus, OH 43215

Phone: (330) 760-6364

Attention: Andy Bittner

Email: abittner@customledsystems.com

 

12. INDEMNIFICATION



 

12.1 Indemnification by WNDW. WNDW shall indemnify, defend and hold harmless
CLEDS from any damages, loss, injury, death, costs, fees or expenses which arise
from, or are alleged to have arisen from, any claim, lawsuit or other action by
a third party, resulting from violation or breach by WNDW of any term of this
Agreement or of any statute, law or regulation governing WNDW.

 

12.2 Indemnification by CLEDS CLEDS shall indemnify, defend and hold harmless,
WNDW and its officers, directors, counsel and other affiliates from any damages,
loss, injury, death, costs, fees or expenses which arise from, or are alleged to
have arisen from any claim, lawsuit or other action by a third party, resulting
from violation or breach by CLEDS of any term of this Agreement or of any
statute, law or regulation governing the services provided by CLEDS pursuant to
this Agreement.

 

12.3 Limitation on Indemnification. Indemnification hereunder shall not apply to
the extent any liability, damage, loss or expense is attributable to any
negligent or wrongful act or omission, or willful malfeasance, by the party
claiming indemnification. Under no circumstances will a Party be liable for
consequential, special or indirect damages of the other Party. It shall be a
condition precedent to the indemnifying Party’s obligations hereunder that
(a)the Party claiming indemnification immediately notifies the other Party of
any risk or possible damage once the Party claiming indemnification is aware of
the same, (b) that the Party claiming indemnification permits the indemnifying
Party to exercise control over the defense thereof, and (c) that the Party
claiming indemnification cooperates fully in connection with such defense.

 

13. MISCELLANEOUS



 

13.1 Entire Agreement. This Agreement sets forth the entire understanding with
respect to the subject matter hereof and supersedes all existing agreements,
whether written or oral, between the Parties, including, but not limited to, the
MOU, and may be modified only by a written instrument duly executed by each of
the Parties.

 

13.2 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon WNDW and its successors and assigns. In view of the personal nature
of the services to be performed under this Agreement by CLEDS, CLEDS shall not
have the right to assign or transfer any of his rights, obligations or benefits
under this Agreement, except with the written consent of WNDW, such consent
shall be in WNDW’s sole and absolute discretion.

 



  16

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

13.3 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 

13.4 Waivers. Any waiver by either Party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a Party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver of a breach of any
provision hereof must be in writing.

 

13.5 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by WNDW and CLEDS and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. Whenever the context may require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular forms of nouns and pronouns shall
include the plural, and vice versa. The headings in this Agreement are solely
for the convenience of reference and shall be given no effect in the
construction or interpretation of this Agreement. Section references are to
sections of this Agreement unless otherwise specified.

 

13.6 Counterparts; Delivery by Email or Facsimile.

 

13.6.1 This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by WNDW and CLEDS and delivered to the
other, it being understood that WNDW and CLEDS need not sign the same
counterpart. This Agreement may be executed by facsimile or email signature and
a facsimile or email signature shall constitute an original for all purposes.

 

13.6.2 This Agreement, the agreements referred to herein, and each other
agreement or instrument entered into in connection herewith or therewith or
contemplated hereby or thereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine or email, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of a Party
hereto or to any such agreement or instrument, each other Party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties. No Party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or email to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or email as a defense to the formation or
enforceability of a contract and each such Party forever waives any such
defense.

 



  17

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

13.7 Further Assurances. The Parties will execute such further instruments and
take such further actions as may be reasonably necessary to carry out the intent
of this Agreement.

 

13.8 Arbitration. By signing this Agreement, the Parties agree that any
controversy or claim arising will be resolved by binding arbitration. Binding
arbitration will be conducted by a panel of three arbitrators, selected from the
American Arbitration Association National Panel of Commercial Arbitrators. The
arbitration shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association. The arbitrator’s decision will be
final and non-appealable and may be entered in any court having jurisdiction.
Unless and until the arbitrators decide that one Party is to pay for all (or a
share) of the arbitrators’ fees and expenses, both Parties shall share equally
in the payment of the arbitrators’ fees as and when billed by the arbitrators.
The arbitration will be held in New York, New York unless the Parties mutually
agree in writing to another place.

 

13.9 No Obligation to Consummate Transactions.

 

13.9.1 Nothing in this Agreement shall be deemed to require WNDW to undertake
obligation, enter into any agreement or otherwise consummate any transaction
contemplated by this Agreement, including, without limitation (i) the entry into
any agreement, arrangement or understanding with a ****, (ii) the ****, in any
capacity, any ****, (iii) the entry into any agreement, arrangement or
understanding with ****, or (iv) entry into any agreement, arrangement or
understanding with respect to a **** (collectively, “****”).

 

13.9.2 It is agreed that CLEDS has no rights or claims for damages, loss or
other liability against WNDW as a result of WNDW’s refusal or failure, for any
reason or no reason whatsoever, to enter into or to otherwise consummate any
Contemplated Transactions.

 

13.10 Survival of Certain Provisions. Notwithstanding anything to the contrary
contained herein, if this Agreement is terminated the provisions of Sections 4,
5, 7, 8, 9, 10, 11, 12, and 13 of this Agreement shall survive such termination
of this Agreement for any reason, or no reason, whatsoever, and continue in full
force and effect.

 

13.11 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the New York without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.

 

[SIGNATURE PAGE FOLLOWS]

 



  18

   



 

CONFIDENTIAL TREATMENT REQUEST-REDACTED COPY

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED

SEPARATELY. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE

PLACE WITH FOUR ASTERISKS ****.

 

IN WITNESS WHEREOF, the Parties have executed this Consulting Agreement as of
the date first written above.

 



WNDW

 

SolarWindow Technologies, Inc.

 

CLEDS

 

Custom LED Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

  By:  

Name:

John Conklin   Name:

Andy Bittner

 

Title:

President & CEO   Title:

President

 



 

 



19

